   Case 2:18-cr-00048-LGW-BWC Document 2 Filed 11/08/18 Page 1 of 2


                                         CR21
                                           ^ 8 - 0 U.S.
                                                   4 8:n!.ED
                                                        DISTRICT COUfU
                                                                   SaVaIDIAH Di
                    UNITED STATES DISTRICT COURT   ynv -fl PM q. on
                    SOUTHERN DISTRICT OF GEORGIA "         rn J. UU
                            BRUNSWICK DIVISION
                                                              butiSa-   Teft
                                                                   SO. OlST. OFGA.
UNITED STATES OF AMERICA                   INDICTMENT NO.


       V.                                  VIOLATIONS:


MAURICE FIELDS,                            21 U.S.C. § 846
   a/k/a "Ox,"                             Conspiracy to Possess with Intent
   a/k/a "Fat Boy,"                        to Distribute and to Distribute
ERIC RENEANTONIO STUCKEY,                  Controlled Substances
   a/k/a "Stuck,"
JAVON ARASHALLA NEWTON,                    21 U.S.C. § 841(a)(1)
XONTAVIOUS DIONTE                          Possession with Intent to
HAWKINS,                                   Distribute Controlled Substances
   a/k/a "Diggs"
   a/k/a "Tae Tae,"                        18 U.S.C. § 922(g)
BRONCO DARELLE JACKSON,                    Prohibited Person in Possession of
WILBERT LEE STEPHENS JR.,                  a Firearm: Convicted Felon
     a/k/a "Lil Bill"
     a/k/a "Wild Bill,"                    18 U.S.C. § 924(c)
ZAHRIA JANE BOSTON                         Possession of a Firearm in
                                           Furtherance of a Drug Trafficking
                                            Offense


                                           18 U.S.C. § 2
                                           Aiding and Abetting


                                           FORFEITURE ALLEGATION



                                      ORDER


      Based upon the application of the Government, and for good cause shown

therein, it is hereby ORDERED:

      That the above-styled indictment, and all process issued thereunder, be

sealed until further Order of this Court, excepting only such disclosures as
   Case 2:18-cr-00048-LGW-BWC Document 2 Filed 11/08/18 Page 2 of 2




necessary to effect service of process and to conduct initial appearances and related

proceedings.
                                  f -.
      So ORDERED this            day of November, 2018.

                                                         JU-
                                        [ON.JAMES E. GRAHAM
                                       UNITED STATES DISTRICT COURT
                                          rUGE,SOUTHERN DISTRICT OF
                                       GEORGIA
